SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 23March 2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated23 March 2012 re: Notice of AGM 23 March 2012 LLOYDS BANKING GROUP PLC NOTICE OF ANNUAL GENERAL MEETING Lloyds Banking Group plc advises that the notice of 2012 Annual General Meeting is now available on its website www.lloydsbankinggroup.com In accordance with Listing Rule 9.6.1R, the following documents have been submitted to the UK listing Authority via the National Storage Mechanism and will shortly be available for inspection at www.hemscott.com/nsm.do ● Notice of 2012 Annual General Meeting ● Forms of Proxy for the 2012 Annual General Meeting For further information: Group Secretariat Marc Boston+44 (0)20 7356 2108 Head of Plc, Group Secretariat Email: marc.boston@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate
